Title: To John Adams from Jeduthun Baldwin, 28 March 1776
From: Baldwin, Jeduthun
To: Adams, John


     
      Sir
      New York 28th March 1776
     
     This acknowledges the favour of your Letter dated Feby 18th. which I received March 15th the Day that I Received orders to come to this place, I came in the 25th. have been round to the Several works that are begun. There will be in a fiew Days a large No. of formidable works Compleated, and men sufficient to defind them.
     The great fateague I have had thro’ the winter, and for about 3 weeks making preparation, and carrying on the Several works at Dotchester Point (by reason of Age and other inabilities of Col. Gridly who aforded but little assistance,) I was determined to leave the Service. But upon receiving your Letter, and the favourable Letter to Genl. Heath which were communicated to Genl. Washington, who Said, that he had wrote the Congress, that the pay allowed the Assistent Engineer was not equal to the service, and that he would write again, I was encouraged to come to this place, but however unequal to the Service my abilities may be, I am determined not to continue in it unless Some other provision is made for me. I am Sir your Most Obedient Humble Servant,
     
      Jedun. Baldwin
     
     
      Pray excuse hast.
     
    